Gilchrist, J.
The particular fact which the defendant desired to prove was, that he was released by the plaintiff from his liability as a surety upon the note. The witness testified that he was present when the plaintiff released him. Any testimony which goes to show that the release was not made as alleged, is competent for that purpose, if consistent with the rules of law. And the question is, whether the letters were competent evidence for that purpose.
The general rule is, that the mere declarations of a party, whether oral or written, are not evidence in his favor. To be admissible, they must come within some exception which permits them to be used. One exception exists when the declarations were against his interest at the time they were made. Roseboom vs. Billington, 17 Johns. 182. But this adverse interest must appear, either from the nature of the case or from extraneous proof. Greenl. Ev., § 149, and cases cited. But the letters do not come within this exception, for there is nothing to show that his declarations contained in them were against his interest.
Another exception exists where the declaration is a part of the res gestee. But the letters are decidedly not included in this exception. They do not show where the note was at the time they were written, and contain no allusion to it. The matter to be proved was the existence of the release. *212Upon this the letters throw no light. They do not tend to prove that the statements of the witness were improbable. They are not inconsistent with the fact of a release, but they do not depend upon it, nor does it depend upon them. They do not constitute one transaction with it. An argument can not be made from one to the other, nor is the connection and dependency of the circumstances at all imperfect, whether the letters or the release be laid out of sight. Neither throws any light upon the other. The principles which govern the admission of evidence as a part of the res gestee are well settled. It must be “ calculated to unfold the nature and quality of the facts it is intended to explain.” It should be concomitant with the principal act, and so connected with it as to be regarded as the result and consequence of the existing motives. But the letters had no necessary connection with the release. They were merely the declarations of the party, not on oath, and not against his interest. Gordon vs. Shurtliff, 8 N. H. Rep. 260; Sessions vs. Little, 9 N. H. Rep. 271; Outram vs. Morewood, 5 T. R. 121; Roseboom vs. Billington, 17 Johns. 182; Thorndike vs. Boston, 1 Met. 242. The judgment of the court is that the letters were improperly admitted.

Verdict set aside.